Judge Lggak
delivered the opinion of the court.
This was an action of trespass'^ ct armis, for breaking and turning adrift the ferry boat of the appellant. To which the appellee pleaded the general issue, and also a special plea justifying the trespass by the remoyal of the boat as a nuisance from the place of landing, at which he had procured the establishmgnt of a ferry; doing, in other respects, as little damage tbéreto as he could. Upon those pleas is-ucs were made up, a verdict for the defendant, and *59a new trial moved, which was overruled — exceptions to the opinion, and a writ of error prosecuted.
When there is a contrarié-tyof evidence the court will not grant a newtrial,thos the evidence in support of the verdict be. not entirely satisfactory.
¿Ul'b for plaintiff, Hardin for defendant in error,
Although the evidence is not entirely satisfactory in support of the justification alleged, there is that degree of contrariety in representing the manner of committing the trespass, that we think the court properly overruled the motion.
The judgment must be affirmed with cost.